Reilly, RJ.
¶ 43. (concurring in part; dissenting in part). I join with the majority that the search warrant was proper as probable cause existed that Bradley Kilgore had drugged and raped K.A.B. I respectfully dissent from the majority's conclusion that Kilgore was not "in custody" during his interrogation. "Custody" is a "term of art" in the world of Miranda.1 Howes v. Fields, 132 S. Ct. 1181, 1189 (2012). "Art" and what it conveys is in the eye of the beholder. The majority looks at the facts from the record and sees the picture of a reasonable person (Kilgore) who would have felt at liberty to terminate the "very long" interrogation at any time and leave his home. Majority, ¶ 34. I look at the objective facts from the record and see the scene of a "police dominated atmosphere" in which a reasonable person would not have felt at liberty to terminate the interrogation and leave. See Miranda v. Arizona, 384 U.S. 436, 456 (1966); Berkemer v. McCarty, 468 U.S. 420, 439 (1984); Orozco v. Texas, 394 U.S. 324, 325-26 (1969).
¶ 44. The majority and I part ways on the emphasis we each place on the facts found in the record. I place emphasis on the objective facts Detective Tamara Remington swore to in her affidavit for the search warrant and the SWAT-led raid at Kilgore's home, whereas the majority emphasizes the testimony from the suppression hearing. Majority, ¶¶ 21-22, 24, *22634. I place emphasis on the fact that Kilgore was thrown to the floor with M4 rifles pointed at his head and shackles2 placed on his arms, that at least five armed officers remained in the house after the SWAT team vacated, on Remington's admission that Kilgore was not free to leave during her interrogation, that Remington was not going to take the buccal swab of Kilgore until she finished her interrogation as she knew that as soon as the buccal swab was taken that Kilgore would be free to leave, and that when Kilgore tried to leave the living room he was ordered to stay where he was. The majority believes Remington's suppression hearing testimony that she was having a friendly chat with a "potential witness," rather than interrogating a suspected rapist implicated in drugging and raping K.A.B. Majority, ¶¶ 7, 10-14, 24. The "art" I see from the objective facts is the picture of a police-dominated atmosphere.
1 45. In order to determine how a suspect would have gauged his freedom of movement, courts must examine "all of the circumstances surrounding the *227interrogation." Howes, 132 S. Ct. at 1189 (citation omitted). Relevant factors include, the location of the questioning, its duration, statements made during the interview, the presence or absence of physical restraints during the questioning, and the release of the interviewee at the end of the questioning. Id. The majority draws similarity between this case and State v. Goetz, 2001 WI App 294, 249 Wis. 2d 380, 638 N.W.2d 386, which the circuit court also relied on heavily. In Goetz, sheriffs deputies arrived at Goetz's home to execute a search warrant. Id., ¶ 2. The deputies informed Goetz that they were there to execute a search warrant, that she was not under arrest, and that she would not be under arrest unless she obstructed the search. Id., ¶ 3. She was instructed to sit at the kitchen table and was not handcuffed or otherwise restrained by the deputies. Id., ¶ 4. The deputies questioned Goetz without reading her Miranda rights and Goetz made incriminating statements to the police. Id., ¶¶ 4-6. After making the statements, Goetz was placed in handcuffs, which were later removed when her children came home from school. Id., ¶ 5.
¶ 46. We concluded, citing Michigan v. Summers, 452 U.S. 692, 698 (1981), that "detentions during the execution of a search warrant implicitly carries with it the limited authority to detain the occupants of the premises while a proper search is conducted." Goetz, 2001 WI App 294, ¶ 12. We determined that the facts indicated that a reasonable person in Goetz's situation would not have "considered her freedom of movement to be restrained to the degree associated with a formal arrest." Id., ¶ 13. The only question was what effect the handcuffing had on this court's analysis, and we determined that it had no effect as the handcuffing was *228after the interrogation rather than before or during the questioning. Id., ¶¶[ 14-15. The court concluded that a detention incident to execution of a search warrant under these circumstances did not amount to custody. Id., ¶ 17.
¶ 47. The majority also cites to United States v. Czichray, 378 F.3d 822 (8th Cir. 2004), for the proposition that an in home interrogation is inherently less coercive. Majority, ¶ 25. In that case, two FBI agents arrived at Czichray's home and told Czichray that they needed to speak with him. Id. at 825. The interview lasted seven hours. Id. During the interview, Czichray was informed several times that he was "free to ask the agents to leave his home." Id. at 825. The Eighth Circuit Court of Appeals concluded that "[w]here a suspect is questioned in the familiar surroundings of his home, and informed several times of his right to terminate the interview at will, we believe that strong evidence of restraint on freedom of movement of the degree associated with a formal arrest is necessary to overcome the natural inference that such questioning is non-custodial." Id. at 830.
¶ 48. Based on the above cases, the majority reasoned that the police had the right to temporarily detain Kilgore during the search without the need for Miranda warnings and, further, that the element of compulsion associated with a formal arrest was absent when Kilgore was interrogated in his home. Majority, ¶ 34.
¶ 49. My review of the common law paints a different picture. I agree that an interrogation conducted by police in a suspect's home is not per se custodial. See Beckwith v. United States, 425 U.S. 341, 342-43 (1976); Majority, ¶ 25. Nevertheless, an interrogation in a suspect's home may be custodial under *229certain circumstances. See Orozco, 394 U.S. at 325-26 (holding that an interrogation was custodial where four police officers arrived at the suspect's home, entered the bedroom, and behaved as though the suspect was not free to leave while he was questioned).
¶ 50. The determination of whether an in home interrogation is custodial requires an examination of the totality of the circumstances and "is necessarily fact intensive." United States v. Craighead, 539 F.3d 1073, 1084 (9th Cir. 2008). Applying the "free to leave" standard to an interrogation conducted within an individual's home presents a unique challenge as if a reasonable person, subject to interrogation in his home, "is told he is Tree to leave,’where will he go? The library? The police station? He is already in the most constitutionally protected place on earth." Id. at 1083. In Craighead, referenced by the majority at paragraph twenty-seven,3 the court applied factors tailored to examining an in home interrogation under Miranda:
(1) the number of law enforcement personnel and whether they were armed; (2) whether the suspect was at any point restrained, either by physical force or by threats; (3) whether the suspect was isolated from others; and (4) whether the suspect was informed that he was free to leave or terminate the interview, and the context in which any such statements were made.
Craighead, 539 F.3d at 1084.
¶ 51. Other circuits have also identified various lists of relevant factors for determining when an in home interrogation is custodial. See, e.g., United States *230v. Revels, 510 F.3d 1269, 1275 (10th Cir. 2007) (questioning whether the atmosphere was police dominated, whether the nature and length of the officers' questioning was accusatory or coercive, and whether the suspect was informed that statements were voluntary and she was free to leave); United States v. Mittel-Carey, 493 F.3d 36, 39 (1st Cir. 2007) (citing "whether the suspect was questioned in familiar or at least neutral surroundings, the number of law enforcement officers present at the scene, the degree of physical restraint placed upon the suspect, and the duration and character of the interrogation"); Sprosty v. Buchler, 79 F.3d 635, 641 (7th Cir. 1996) (asking whether "and to what extent" the suspect was informed that questioning was voluntary, whether police used subterfuge, whether and to what degree the interrogation was "police dominated," whether the suspect was restrained, and whether the suspect could reasonably believe he could terminate the interrogation and leave); United States v. Griffin, 922 F.2d 1343, 1348-49 (8th Cir. 1990) (analyzing purpose, place, and length of interrogation; whether the suspect was informed that he was free to leave; whether the suspect was restrained; whether the suspect initiated contact; whether strong arm tactics were employed; whether the atmosphere was police-dominated; whether the suspect was arrested at the termination of questioning). The focus in all of these cases was whether and to what extent the police dominated the suspect's home.
¶ 52. In Craighead, eight law enforcement officers, representing three different government agencies, executed a search warrant on Craighead's residence. Craighead, 539 F.3d at 1078. All of the law enforcement officers were armed, and all of the FBI agents were wearing "raid vests." Id. One of the FBI *231agents spoke to Craighead and informed him that he was not under arrest, any statement that he made would be voluntary, and that he was free to leave. Id. Craighead was not handcuffed at any point. Id. He was interviewed in a storage room at the back of the house, where he was joined by an FBI agent and a detective who stood in front of the door. Id. During the interview, which lasted approximately twenty to thirty minutes, Craighead made incriminating statements. Id. at 1078-79.
¶ 53. When considering Craighead's motion to suppress his statements, the court determined that Craighead was in custody for the purposes of Miranda. Id. at 1089. According to the court, the presence of a large number of armed officers and the fact that he was escorted to a back room for questioning with one officer guarding the door would lead a reasonable person to believe that there "was simply nowhere for him to go." Id. at 1089. The court did note that the fact that the FBI agent told Craighead that he was free to leave and that he was not under arrest weighed in favor of finding he was not in custody, but the police dominated atmosphere was too strong to overcome that factor. See id.
¶ 54. Similarly, in Revels, seven police officers forcibly entered Revels' home early in the morning to execute a search warrant. Revels, 510 F.3d at 1270. Once inside, the police immediately handcuffed Revels and her boyfriend and placed them face down on the floor in the hall. Id. Revels' handcuffs were later removed and she was allowed to get dressed and feed her young children. Id. at 1271. After police searched the home, Revels was taken to a back bedroom where an officer explained that the police were executing a search warrant, showed her some of the evidence— *232drugs — they obtained during the search, and asked if she would be willing to cooperate. Id. Revels responded with incriminating statements. Id. at 1271-72.
1 55. The court determined that under the totality of the circumstances Revels was in custody at the time she made the statements. Id. at 1275. The court concluded that "a reasonable person in Revels' position would have perceived a police-dominated atmosphere." Id. According to the court, the "police were unequivocally in control of the circumstances both before and during Revels' questioning." Id. The court also refused to give significance to the fact that Revels was not handcuffed during questioning. Id. at 1276. The court found that police never indicated to Revels that she was free to leave or to terminate questioning, and, while the officers never told her she was under arrest, they also did not indicate that she was not. Id. According to the court,
[t]his is particularly significant given that police had just engaged in an intrusive search warrant operation in Revels' home and had earlier placed Revels in handcuffs. In the face of the officers' dominance of the scene throughout the 30 minutes before her interview, Revels would have reasonably assumed that she was not free to leave her home or otherwise decline an interview with the officers.
Id. at 1276-77.
¶ 56. In this case, Remington was the detective in charge of the investigation and she swore out the affidavit to obtain the bodily fluid search of Kilgore and property search of Kilgore's home. As is pertinent to this appeal, Remington swore to the following in order to obtain the search warrant:
*2331. K.A.B. said she went to 1117 S. 16th Street in Sheboygan in the early morning hours of April 12, 2013. The residence located at 1117 S. 16th Street is the home of Kilgore.
2. That shortly after arriving at Kilgore's residence, Kilgore made K.A.B. a drink containing orange juice and shortly thereafter K.A.B. did not remember anything until she woke up at 1 p.m. with all of her clothes removed, except for an undershirt.
3. Shortly after waking up, K.A.B. began "vomiting orange, foamy colored vomit and felt 'dazed' and confused."
4. K.A.B. thought she was "drugged by 'David' and/or 'Brad.'"
5. Remington requested a buccal swab from both David Peters and Kilgore "for the purpose of matching DNA seized at a crime scene to a person's DNA profile.... [Remington] believe [d] that the DNA obtained from Peters and Kilgore could be compared to any DNA obtained from the rape examination that was conducted on [K.A.B.]"
6. Remington "also believe[d] that the search of the residence may produce evidence of the victim's vomit. This would further be evidence that of a crime being committed .... Further, examination of the vomit may identify a drug, or drugs, that were given to [K.A.B.]"
f 57. The magistrate signed the search warrant on April 16, 2013, at 11:00 a.m., authorizing Remington to take a buccal swab from Kilgore as it "may constitute evidence of the crime G of' sexual assault. The search warrant was executed later that day by Remington and eleven other uniformed members of *234law enforcement, including a SWAT team. The SWAT team, fully equipped with bulletproof vests, helmets, and rifles, surrounded Kilgore's home and knocked on his door. Kilgore allowed them to enter, and they did so aggressively, resulting in Kilgore immediately being held "facedown at gunpoint in the kitchen" where he was handcuffed by the SWAT team while the residence was cleared. Although the SWAT team exited the residence after it was secured, at least five other armed officers remained to execute the search warrant.
¶ 58. After the home was cleared, Kilgore was "lifted" off the kitchen floor, moved to the living room, directed where to sit, and was not allowed to get up from his seat or move to another room while Remington questioned him about the sexual assault of K.A.B. Despite questioning Kilgore directly regarding the sexual assault, Remington did not inform Kilgore that his cooperation was voluntary and did not tell Kilgore that he was free to leave. Remington never told Kilgore that he was under arrest, but she also did not indicate that he was not under arrest. Remington purposely did not take Kilgore's buccal swab until she finished her interrogation of Kilgore — an interrogation that she testified occurred "for a very long time" — as Remington knew that Kilgore would have the right to leave after the buccal swab was taken. Most importantly, Remington admitted that Kilgore was not free to leave and she would not have let him leave during her interrogation.
¶ 59. At the suppression hearing, Remington changed her tune from Kilgore being a suspect, as she averred in the search warrant, to Kilgore being a "potential witness." In the affidavit, Remington claimed that there was probable cause that Kilgore was involved in the drugging and raping of K.A.B., while at the suppression hearing she described Kilgore *235as "somebody that we had to rule out" and "[a] potential witness." Remington testified at the suppression hearing that she did not think of Kilgore as a suspect because she "thought that DNA would clear him." Remington's portrayal of their conversation as a friendly little chat was artful. This chat, which lasted "a very long time," involved asking Kilgore who made the orange drink that was given to K.A.B. Remington was also aware at the time she interrogated Kilgore that Peters implicated Kilgore in the rape.
f 60. The majority accepts the post-event, retrospective interpretation offered by Remington that paints the picture of a detective having a friendly chat with a "potential witness" in his living room. I see a different picture. This case does not slightly resemble the facts posed in Goetz, Summers, or Czichray. The totality of the circumstances demonstrate that the police aggressively engaged in executing a search warrant in Kilgore's home and dominated the scene for the entire period of time that Kilgore was questioned. Based on the courts' holdings in Craighead and Revels, I look at the objective facts from the perspective set forth in Remington's affidavit for a search warrant and the SWAT-led raid of Kilgore's home, and I see the picture of a police dominated atmosphere, in which a reasonable person would not have felt at liberty to terminate the interrogation and leave.
f 61. The majority suggests that I am drawing my own conclusions about the facts by discounting Remington's testimony and the circuit court's findings of fact. Majority, ¶ 35. I agree that I discount the post-event recharacterization of the facts as testified to by Remington. I freely admit that I rely only on the objective facts from Remington's affidavit for the search warrant and the objective facts that described *236the raid on Kilgore's home. In my opinion, it is illogical for the majority to agree that probable cause existed that Kilgore had drugged and raped K.A.B., majority, ¶ 40, while at the same time accepting Remington's revisionist testimony that Kilgore was never a suspect, only a "potential witness."
¶ 62. The government complied with the Fourth Amendment when it obtained a search warrant to take spit from Kilgore's mouth. The government failed to comply with the Fifth Amendment when it took words from Kilgore's mouth without Miranda warnings. As the constitutional error was harmless under the facts presented, I dissent solely from the majority opinion that Kilgore was not in custody.

 Miranda v. Arizona, 384 U.S. 436 (1966).


 As the majority admits, the circuit court stated that Kilgore was in handcuffs while the SWAT team secured the residence, but he was released from them when he was allowed to sit in the living room chair. The State also stated on the record that "there was a gun pointed at [Kilgore] and he was ordered to the ground in handcuffs and the SWAT team came through the residence to secure it" and noted a "momentary handcuffing" of Kilgore. No one contested these statements. Also, Remington was never specifically questioned as to whether Kilgore was ever in handcuffs; she merely testified that he was "secured" by the SWAT team and that he was not in handcuffs during questioning. Based on the evidence, I believe it is reasonable to conclude that Kilgore was handcuffed during the time the SWAT team was clearing the residence, but I concur with the majority that Kilgore was not in handcuffs during questioning. Majority ¶ 27 & n.6.


 The majority cited Craighead for the proposition that when an interview is conducted in a bedroom, kitchen, or living room, the suspect may take comfort in familiar surroundings, which may "decrease the sensation of being isolated in a police-dominated atmosphere." Majority, ¶ 27.